DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20160293284).
Regarding claim 1, Yokoyama teaches a metal X-ray grid comprising: 
a valve metal plate 11;
an anodic oxide film (para 47) which is formed on the valve metal plate; and
a lattice structure which has an uneven shape periodically formed on the anodic oxide film (figure 1).
However Yokoyama fails to teach the plate including a curved principal surface.
A curved principal surface is known (see Teshima (US 20130343524) or Yokoyama (US 20160265125).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the plate of Yokoyama with the known curved principal surface, since it would provide better grating structure.
Regarding claim 2, Yokoyama as modified teaches a side surface of the uneven shape is perpendicular to the principal surface (figure 1).

A support frame is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the plate of Yokoyama with the known frame, since it would provide more secure support.
Regarding claim 4, Yokoyama teaches a metal portion which contains metal of X-ray transmittance lower than that of valve metal of the valve metal plate and fills a concave portion of the lattice structure (figure 1).
Regarding claim 5, Yokoyama teaches a protective film 33a which is provided on a region excluding a concave portion of the anodic oxide film.
Regarding claim 6, Yokoyama teaches the protective film contains resin (para 44).
Regarding claim 7, Yokoyama teaches an X-ray source which emits X-rays; a Talbot interferometer or a Talbot-Lau interferometer which is irradiated with the X-rays emitted from the X-ray source; and an X-ray imaging unit which captures an X-ray image emitted from the Talbot interferometer or the Talbot-Lau interferometer, wherein the Talbot interferometer or the Talbot-Lau interferometer includes the metal X-ray grid according to claim 1 (figure 14).
Regarding claim 8, Yokoyama teaches a production method for a metal X-ray grid comprising: a step of bending a principal surface of a valve metal plate;
a step of forming an anodic oxide film on the valve metal plate; and a step of forming a lattice structure with a periodic uneven shape on the anodic oxide film by forming an etching mask with a periodic opening on a surface of the anodic oxide film and etching the anodic oxide film through the opening (see above, para 41+).
A curved principal surface is known.

Regarding claim 9, Yokoyama teaches a step of forming a metal portion which contains metal of X-ray transmittance lower than that of valve metal of the valve metal plate and fills a concave portion of the lattice structure after the step of forming the lattice structure (figure 1).
Regarding claim 10, Yokoyama teaches in the step of forming the metal portion, the metal portion is formed while the etching mask is left (para 43).
Regarding claim 11, Yokoyama teaches in the step of forming the metal portion, the metal portion is formed by any one of electrolytic plating, CYD, and ALD (para 47).
Regarding claim 12, Yokoyama fails to teach a step of attaching at least one of a frame portion which supports a peripheral edge portion of the valve metal plate and a support substrate which is affixed to the valve metal plate and supports the valve metal plate.
A support frame is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the plate of Yokoyama with the known frame, since it would provide more secure support.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOON K SONG/Primary Examiner, Art Unit 2884